          Case 1:20-cv-07503-LLS Document 3 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTOINE GEE,
                                                                  20-CV-7503 (LLS)
                            Plaintiff,
                                                          ORDER DIRECTING ORIGINAL
                    -against-                        SIGNATURE AND PAYMENT OF FEE OR
                                                        IFP APPLICATION AND PRISONER
CYNTHIA BRANN,
                                                               AUTHORIZATION
                            Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in the North Infirmary Command on Rikers Island, brings

this action pro se. Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

       Furthermore, to proceed with a civil action in this Court, a prisoner must either pay

$400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request permission

to proceed without prepayment of fees, submit a signed request to proceed in forma pauperis

(IFP application) and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct
             Case 1:20-cv-07503-LLS Document 3 Filed 09/23/20 Page 2 of 2




the $350.00 filing fee 1 from the prisoner’s account in installments and to send to this Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).

         Plaintiff submitted the complaint without a signature, and he also failed to submit the

filing fees or a completed IFP application and a prisoner authorization form. Within thirty days

of the date of this order, Plaintiff must complete, sign, and submit the attached declaration

indicating that he is the plaintiff in this action, and he must either pay the $400.00 in fees or

complete, sign, and submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the declaration and IFP application and prisoner authorization forms, these

documents should be labeled with docket number 20-CV-7503 (LLS).

         The Clerk of Court is directed to mail a copy of the complaint and this order to Plaintiff,

and note service on the docket. No summons shall issue at this time. If Plaintiff complies with

this order, the case shall be processed in accordance with the procedures of the Clerk’s Office. If

Plaintiff fails to comply with this order within the time allowed, the action will be dismissed.

SO ORDERED.

Dated:       September 23, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.

                                                  2
